OPINION ON REHEARING.
Seevers, J.
In response to a petition for a rehearing, filed by the appellee, we desire to say we have examined it with the care the importance of the case demands. It is urged the contract found to have been established by the evidence was not alleged in the petition.
The contract found to have been established is that the transcript of the Fritz judgment should be so filed in Mahaska county as to become a first lien on Cone’s land. It is true no such contract in terms was alleged, nor did the parties use the words “first lien” when making the contract.
The important and material word, so far as time was concerned, alleged in the petition is “ immediately.” That in the petition states the transcript was to be filed “ immediately.”
Now what was meant thereby? without doubt, we think, that the transcript should be filed immediately after the judgment was rendered. Not instantly, perhaps, but within a reasonable time; and we think a jury would have been fully warranted in finding that by the use of such -word the parties meant the transcript should be filed so as to constitute a first lien on the land. The court may, and should, draw inferences as to the meaning of parties from the language employed in making contracts, when the court must determine the facts, as well as a jury.
We are constrained to say that reflection has satisfied us the allegations of the petition are amply sufficient to warrant *286tbe facts found. It is conceded tbe petition should in sufficient terms state the contract proved. It is not deemed necessary to notice the other point made in the petition. The petition for a rehearing is
Overruled.